                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA

                                  MEMORANDUM

Honorable John A. Mendez                    RE: Donald Burton
United States District Judge                    Docket Number: 0972 2:17CR00121-001
Sacramento, California                          PERMISSION TO TRAVEL
                                                OUTSIDE THE COUNTRY

Your Honor:


Donald Burton is requesting permission to travel to Nuevo Vallarta, Mexico. Donald Burton is
current with all supervision obligations, and the probation officer recommends approval be
granted.


Conviction and Sentencing Date: On November 14, 2017, Donald Burton was sentenced for
the offense(s) of 18 U.S.C. § 666 (a)(1)(B) – Receipt of a Bribe by an Agent of a Program
Receiving Federal Funds (Class C Felony).


Sentence Imposed: 12 months and 1 day custody of the Bureau of Prisons; 24-month term of
Supervised Release; Mandatory drug testing; No firearms; DNA collection; $100 Special
Assessment; $10,000 Fine.


Dates and Mode of Travel: October 31, 2019 to November 6, 2019; Airplane.


Purpose: Vacation




                                             1

                                                                                               REV. 08/2019
                                                            PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
RE:      Donald Burton
         Docket Number: 0972 2:17CR00121-001
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                    Respectfully submitted,




                                       Karen Y. Lucero
                                United States Probation Officer

Dated:     September 27, 2019
           Sacramento, California
           KYL




REVIEWED BY:
                            Ronnie R. Preap
                            Supervising United States Probation Officer



                                ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


DATED:      9/30/2019                              /s/ John A. Mendez___________________
                                                   John A. Mendez, U.S. District Court Judge




                                              2
                                                                                                     REV. 08/2019
                                                                  PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
